11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Peter H. Eggert
Appellant
Vs.                   No. 11-03-00219-CV B Appeal from Erath County
Associates Housing Finance, LLC
Appellee
 
Peter H. Eggert perfected this appeal and
paid the required filing fee.  The
appellate record was originally due to be filed in this court on August 13,
2003.  Both the clerk of the trial court
and the court reporter informed this court in writing that appellant had failed
to pay for or make arrangements to pay for the appellate record.  On August 25, 2003, this court notified the
parties in writing that the due date for the appellate record had been extended
and directed appellant to not only remit payment for the records but also submit
proof of payment to this court within 15 days. 
TEX.R.APP.P. 37.3(a)(1). The only response to our letter of August 25
has been a phone call on September 10 from the clerk of the trial court
advising this court that no payment had been made.
The failure to file the appellate record is
due to appellant=s actions. 
TEX.R.APP.P. 37.3(b).  Therefore,
the appeal is dismissed for want of prosecution.
 
PER CURIAM
 
October 2, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.